Fourth Court of Appeals
                                San Antonio, Texas
                                   September 15, 2017

                                   No. 04-15-00487-CV

                           CONOCOPHILLIPS COMPANY,
                                  Appellant

                                            v.

 Leon Oscar RAMIREZ, Jr., Individually, and Jesus M. Dominguez, as Guardian for Minerva
               Clementina Ramirez, an incapacitated person, Individually,
                                       Appellees

                From the 49th Judicial District Court, Zapata County, Texas
                                  Trial Court No. 7,637
                        Honorable Jose A. Lopez, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Rebeca C. Martinez, Justice
             Marialyn Barnard, Justice

     The panel has considered the Motion for Rehearing filed by Appellant ConocoPhillips
Company, and the motion is DENIED.


It is so ORDERED on September 15, 2017.


                                                   PER CURIAM

ATTESTED TO: __________________________________
            KEITH E. HOTTLE,
            Clerk of Court